SECOND AMENDMENT TO ACCOUNTS RECEIVABLE FINANCING AGREEMENT


This SECOND AMENDMENT, dated as of March 3, 2009, is by and between DESKTOP
ACQUISITION SUB, INC. D/B/A INTERCLICK, INC. (“Client”) and CRESTMARK COMMERCIAL
CAPITAL LENDING LLC (“Crestmark”).


RECITALS


A.           Client and Crestmark (the “Parties”) are parties to a certain
Accounts Receivable Financing Agreement, dated as of November 12, 2008 (the
“Agreement”) and a certain Amendment to Accounts Receivable Financing Agreement,
dated as of November 24, 2008 (the “First Amendment”).


B.           The Parties have agreed to amend the Agreement pursuant to the
terms hereof.


NOW, THEREFORE, in consideration of the premises, and intending to be legally
bound hereby, the parties hereby agree as follows:
AGREEMENT


 
1.
Amendment of Agreement.



Section 26.1 of the Agreement is hereby deleted in its entirety and replaced
with the following:


“26.1  This Agreement will be effective for an initial term of eighteen (18)
months, commencing with the Effective Date as set forth below and will continue
thereafter automatically renewing annually unless terminated by either party
upon written notice of termination sent not less than thirty (30) nor more than
ninety (90) days prior to the next anniversary date hereof specifying such
party's intention to terminate this Agreement on the next anniversary date.”


Just as clarification, the initial term will now be in effect until May 12, 2010
and will continue to automatically renew annually thereafter unless terminated
per the provisions set forth in the Agreement.


2.           Effect of this Agreement.  Except as modified pursuant hereto, the
Agreement is specifically ratified, restated and confirmed by all parties
thereto as of the date hereof.  To the extent of any conflict between the terms
of this Amendment, the First Amendment and the Agreement, the terms of this
Amendment shall control.


3.           Counterparts.  This Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one agreement,
provided that, this Amendment shall not become effective until all counterparts
hereof have been executed by all parties hereto.


The parties hereto have caused this Amendment to be duly executed and delivered
by their respective officers thereunto duly authorized as of the date first
above written.


DESKTOP ACQUISITION SUB, INC. D/B/A INTERCLICK, INC.
 
BY:
/s/ Michael Mathews
 
Michael Mathews, CEO
 
CRESTMARK COMMERCIAL CAPITAL LENDING LLC
 
BY:
/s/ Patrick M. Haney
 
PATRICK M. HANEY, President


 
 

--------------------------------------------------------------------------------

 